Exhibit 10.20

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT is made and entered into as of July 14,
2003 (as it may be modified, supplemented or amended from time to time in
accordance with its terms, this "Amendment") by and among E-LOAN AUTO FUND ONE,
LLC, a Delaware limited liability company (the "Borrower"), E-LOAN, INC., a
Delaware corporation (the "E-Loan"), and MERRILL LYNCH BANK USA, an industrial
loan company organized under the laws of Utah (together with its successors and
assigns, the "Lender").

BACKGROUND

WHEREAS

, the Borrower, E-Loan and the Lender entered into a Credit Agreement dated as
of June 1, 2002, as amended by the First Amendment dated as of June 16, 2002 and
as amended by the Second Amendment dated as of June 3, 2003 (as further amended,
supplemented and otherwise modified, the "Existing Credit Agreement"), pursuant
to which the Lender extended financing to the Borrower on the terms and
conditions set forth therein;



WHEREAS

, the parties to the Existing Credit Agreement desire to amend the Existing
Credit Agreement to, inter alia (i) extend the Commitment Expiration Date, (ii)
amend and restate Section 8.1 in its entirety and (iii) to add certain reporting
requirements;



NOW, THEREFORE

, in consideration of the premises and the mutual agreements herein contained,
the parties hereto agree as follows:



Defined Terms

. Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings assigned to them in the Existing Credit Agreement.



Amendment

. Effective upon the execution and delivery of this Amendment:



Section 2.4.2 of the Existing Credit Agreement shall be amended and restated in
its entirety as follows:

The Borrower shall repay to the Lender, in respect of the outstanding Aggregate
Loan Balance, on each Payment Date (x) all Principal Collections and the
principal portion of any and all Recoveries and (y) any Principal Shortfall.
From and after the occurrence of an Event of Default, all amounts on deposit in
the Collection Account as of the last day of the immediately preceding Monthly
Period, after payment of amounts then due and payable pursuant to clauses (a)
through (c) of Section 8.1, shall be applied against the entire outstanding
Aggregate Loan Balance (whether or not such principal is then due).

Section 2.5.1 of the Existing Credit Agreement is hereby amended and
supplemented by adding the following sentence as the penultimate sentence
thereof:

Upon delivery by the Borrower or the Administrator to the Lender of an
irrevocable notice to be delivered not less than five (5) Business Days prior to
the proposed date of such repayment, the Borrower shall have the right to repay
on any Payment Date from and after the Commitment Expiration Date, in
immediately available funds, the entire then outstanding principal of all
Advances together with any and all accrued and unpaid interest thereon, any and
all amounts due and payable under each Hedge Agreement, and any and all other
amounts due and payable in respect of the Obligations (for the avoidance of
doubt, after payment in full of such amounts, the Lender shall have no right to
exercise any Call Option in respect of the Receivables securing such Advances or
to direct the sale of the Receivables securing such Advances pursuant to Section
2.8).

the proviso in clause (b) of Section 2.5.2 of the Existing Credit Agreement
shall be amended and restated in its entirety as follows:

; provided that such release will not result in either (x) the Aggregate Loan
Balance on such day of repayment being greater than the Credit Facility Limit on
such day or (y) the Aggregate Loan Balance on such day of repayment being
greater than the Target Loan Balance on such day.

the phrase "together with any Breakage Fee then payable" in Section 2.5.3 of the
Exiting Credit Agreement is hereby deleted in its entirety.

the parenthetical phrase "(including any Breakage Fee)" in each of Section 2.5.4
and Section 2.6.3 of the Existing Credit Agreement is hereby deleted in its
entirety.

each of the reference to "Breakage Fee" in Section 3.2 of the Existing Credit
Agreement and the reference to "Breakage Fee(s)" in Section 3.6 of the Existing
Credit Agreement is hereby deleted.

Section 7.1.1(y) of the Existing Credit Agreement shall be amended and restated
in its entirety as follows:

two Business Days prior to each Payment Date, the Borrower shall deliver (or
cause to be delivered) to the Lender and the Servicer, in both written and
electronic format, (i) a Monthly Servicer Report (in the form of Exhibit F and
which will contain, among other things, the performance of the Collateral by
Tranche), and (ii) a Schedule of Contracts (in electronic format as Appendix A)
corresponding to the Eligible Contracts comprising the Collateral pledged to the
Lender, listing by Tranche and Obligor all Receivables together with a report
setting forth the delinquency status of each receivable in a form acceptable to
the Lender and (iii) a Monthly Distribution Statement to be certified by an
officer of each of the Administrator and the Borrower;

the Existing Credit Agreement shall be amended and supplemented by adding the
following Section 7.1.1(ee):

(ee) as of any date of determination, not more than five percent (5%) of the
Aggregate Outstanding Balance is comprised of Contracts originated in
person-to-person transactions.

the Existing Credit Agreement shall be amended and supplemented by adding the
following Section 7.1.1(ff):

(ff) as of any date of determination, not more than two percent (2%) of the
Aggregate Outstanding Balance is comprised of Vehicles that are motorcycles.

the Existing Credit Agreement shall be amended and supplemented by adding the
following Section 7.1.2:

In order to induce the Lender to make Advances on the terms and conditions set
forth in this Agreement, in connection with the first Six Hundred Million
Dollars ($600,000,000) of Receivables subject to one or more Securitizations,
each of E-Loan, Inc. and the Borrower agrees to pay, or cause to be paid, to the
Lender, on each payment date of each such Securitization, an amount equal to the
product of (x) five percent (5%), (y) the residual distribution of the issuer
under each such Securitization and (z) the Lender's Residual Percentage of such
Securitization. The Borrower, E-Loan, Inc. and the Lender shall structure each
such Securitization so that the residual distribution will not represent any
overcollateralization (which shall be the difference between the principal
balance of the Receivables included in such Securitization minus the original
principal balance of the asset-backed securities collateralized by such
Receivables). This Section 7.1.2 shall survive the termination of this Agreement
and the repayment of the Obligations.

Section 8.1

of the Existing Credit Agreement shall be amended and restated in its entirety
as follows:



The Borrower shall hold (or cause to be held) in the Collection Account any and
all amounts deposited therein from time to time in trust for the Lender and
shall not withdraw any amount from the Collection Account, other than (i) any
amount which is not contemplated to be deposited into the Collection Account
pursuant to the terms of this Agreement and the other Credit Documents and (ii)
in accordance with this Section 8.1. The Borrower and the Lender hereby agree
that, pursuant to the Administration Agreement, the Administrator shall apply
(or cause to be applied) the monies on deposit in the Collection Account as of
the last day of the immediately preceding Monthly Period (including, for greater
certainty, any interest earned thereon and credited to the Collection Account)
on each Payment Date (unless otherwise specifically stated below) as follows and
as may be more particularly set forth in the related Monthly Distribution
Statement:

first, to each Hedge Counterparty, pro rata, any payments, if any, due under any
Hedge Agreement;

second, to the Servicer, the Custodian and the Administrator, pro rata, the
Servicing and Custodian Fee and the Administrator Fee, respectively;

third, to the Lender Account (or as the Lender may otherwise direct in writing
to the Borrower and the Administrator), an amount equal to all interest on each
related Advance which has accrued hereunder for the related Interest Period and
which is due or remains unpaid on such Payment Date;

fourth, to the Lender Account (or as the Lender may otherwise direct in writing
to the Borrower and the Administrator) any and all Principal Collections, the
principal portion of any and all Recoveries, and other amounts (other than
Principal Shortfalls) that the Borrower is required to or has agreed to make
pursuant to Section 2.4 or Section 2.5, as applicable, to the extent not already
paid by or on behalf of the Borrower;

fifth, to the Lender Account (or as the Lender may otherwise direct in writing
to the Borrower and the Administrator), pro rata among all Tranches based on the
Outstanding Tranche Collateral Balance as of the last day of the previous
Monthly Period, the Principal Shortfall, if any;

sixth, to the Servicer, the Custodian and the Administrator, pro rata, any and
all amounts due and payable under the Servicing and Custodian Agreement or the
Administration Agreement (respectively), to the extent not already paid
hereunder or by or on behalf of the Borrower;

seventh, to the Borrower (or as the Borrower may otherwise direct in writing to
the Administrator), any Servicing Fee Savings Amount; and

eighth, (x) to the extent of any proceeds from any Securitization in excess of
the net payoff amount therefor or the proceeds of any whole loan sale in
accordance with this Agreement or in connection with any prepayment of the
entire outstanding principal balance of all Advances pursuant to Section 2.5.1,
to the Borrower's Account (or as the Borrower may otherwise direct in writing to
the Administrator), any balance remaining in the Collection Account and (y) to
the Borrower or its assignee and the Lender, pro rata, the Borrower's Percentage
of any balance remaining in the Collection Account to the Borrower's Account (or
as the Borrower may otherwise direct in writing to the Administrator) and the
Lender's Percentage of any balance remaining in the Collection Account to the
Lender's Account (or as the Lender may otherwise direct in writing to the
Borrower and the Administrator); provided that (1) after the occurrence of an
Event of Default, no amount shall be paid to the Borrower from the Collection
Account until such time as the Obligations are repaid in full and until such
payment in full, all amounts in the Collection Account shall be paid to the
Lender on account of the Obligations and (2) during the continuance of a Pending
Event of Default, all amounts payable to the Borrower pursuant to this Section
8.1(g) shall be held on deposit in the Collection Account for application on the
immediately following Payment Date pursuant to Section 8.1.

The proviso set forth in the second sentence of Section 12.7.1 is hereby amended
and restated in its entirety as follows:

; provided that, prior to the occurrence or continuance of a Pending Event of
Default, Event of Default or Servicer Default, the Borrower shall not be
required to reimburse the Lender for more than $50,000 per annum for any fees
and expenses in connection with any inspections pursuant to Section 7.1.1(q) of
this Agreement.

Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"30+ Day Delinquency Trigger Event"

means for a period of two consecutive months or more, either (i) the 30+ Day
Delinquency Ratio for any Tranche shall exceed 1.5% for one or more Tranches
with an aggregate Outstanding Tranche Collateral Balance of more than 25% of the
Aggregate Outstanding Balance, which excess shall remain uncured for a period of
one month or more, or (ii) the aggregate Outstanding Tranche Collateral Balance
of all 30+ Day Delinquent Contracts in any one Tranche shall exceed 2.5% of the
Outstanding Tranche Collateral Balance of such Tranche. Such excess shall be
deemed to have been cured if, for a period of at least three consecutive months
from and after the occurrence of such 30+ Day Delinquency Trigger Event (i) the
30+ Day Delinquency Ratio for each Tranche does not exceed 1.5% for each Tranche
with an aggregate Outstanding Tranche Collateral Balance of more than 25% of the
Aggregate Outstanding Balance and (ii) the aggregate Outstanding Tranche
Collateral Balance of all 30+ Day Delinquent Contracts in any one Tranche does
not exceed 2.5% of the Outstanding Tranche Collateral Balance of such Tranche.



the defined term "Administrator Fee" in Schedule A of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

"Administrator Fee"

means the compensation payable to the Administrator for its services under the
Administration Agreement and for its service in providing on each Payment Date
the duly completed Monthly Distribution Statement, which amount shall not exceed
$2,000 per month.



the defined term "Annualized Net Loss" in Schedule A of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

"Annualized Net Loss"

means, with respect to any Tranche, an amount equal to the product of (i) 12 and
(ii) the quotient of (x) the Cumulative Net Losses, divided by (y) the number of
months elapsed since the issuance of such Tranche.



the defined term "Annualized Net Loss Ratio" in Schedule A of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:

"Annualized Net Loss Ratio"

means, with respect to any Tranche, the ratio of (x) the amount of all
Annualized Net Losses with respect to such Tranche, to (y) the quotient of (i)
the sum of the current Outstanding Tranche Collateral Balance and the Original
Tranche Collateral Balance, divided by (ii) two (2).



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Borrower's Percentage"

means, for each Payment Date, an amount equal to (x) 100% minus (y) the Lender's
Percentage for such Payment Date.



the defined term "Commitment Expiration Date" in Schedule A of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:

"Commitment Expiration Date"

means July 13, 2005 (unless otherwise extended by the Lender in its sole
discretion in accordance with the terms and conditions of Section 2.1 of the
Credit Agreement).



the defined term "Credit Facility Limit" in Schedule A of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

"Credit Facility Limit"

means an amount equal to Eight Hundred Million Dollars ($800,000,000).



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Cumulative Net Losses"

means, as of any date of determination, with respect to a Tranche, the
difference between (i) the aggregate amount of all Defaulted Receivables in such
Tranche and (ii) any Recoveries in respect of the Defaulted Receivables in such
Tranche.



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Cumulative Net Loss Ratio"

means, with respect to a Tranche, the ratio of Cumulative Net Losses for such
Tranche to the aggregate Original Tranche Collateral Balance of such Tranche.



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Cumulative Net Loss Ratio Excess"

means, for any Tranche, as of any date of determination, the Cumulative Net Loss
Ratio of such Tranche exceeds the amount set forth in Column B of Exhibit 1 for
the related month of seasoning of such Tranche set forth in Column A of Exhibit
1.



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Cumulative Net Loss Trigger Event"

means for a period of two consecutive months or more, an event or condition with
respect to all such Tranches determined to have a Cumulative Net Loss Ratio
Excess, where the quotient of (x) the sum of the current Outstanding Tranche
Collateral Balances of all such Tranches, divided by (y) the Aggregate
Outstanding Balance of all Tranches, shall be equal to or greater than fifty
percent (50%). Such excess shall be deemed to have been cured if, for a period
of at least three consecutive months from and after the occurrence of such
Cumulative Net Loss Trigger Event, the quotient of (x) the sum of the current
Outstanding Tranche Collateral Balances of all Tranches determined to have a
Cumulative Net Loss Ratio Excess, divided by (y) the Aggregate Outstanding
Balance of all Tranches, is less than fifty percent (50%).



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Lender's Percentage"

means, for each Payment Date, an amount equal to the product of (x) the quotient
of (i) the Outstanding Balance of all Shared Distribution Receivables as of the
last day of the immediately preceding Monthly Period, divided by (ii) the
Aggregate Outstanding Balance as of the last day of the immediately preceding
Monthly Period, multiplied by (y) fifteen percent (15%).



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Lender's Residual Percentage"

means, with respect to any Securitization, a percentage equal to the lesser of
(a) 100% and (b) the quotient (expressed as a percentage) of (i) Six Hundred
Million Dollars ($600,000,000) minus the sum of the principal balances of all
Receivables subject to all Securitizations closing prior to the date of such
Securitization, divided by (ii) the principal balance of all Receivables subject
to such Securitization; provided, however, that if the difference calculated
pursuant to clause (i) above is a negative number, then clause (i) shall be
deemed to be zero.



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Monthly Distribution Statement" means a statement created by the Administrator
for each Payment Date which shall detail the amounts to be paid pursuant to
Section 8.1 and shall also provide a covenant compliance summary together with
all supporting documentation regarding the information described therein, in
each case in a form and substance satisfactory to the Lender, setting forth the
status of each of the Trigger Events and the covenants contemplated by Sections
2.6.2, 3.7(d), 7.1.1(dd), 7.1.1(ee), 7.1.1(ff), 7.2.1(u), 7.2.1(v), 7.2.1(w),
7.2.1(x), 7.3(b), 7.3(c), 7.3(e) and 7.3(f) of this Agreement and items (viii)
and (xv) of Schedule J of this Agreement, in each case as of the last day of the
immediately preceding Monthly Period.

the defined term "Outstanding Tranche Collateral Balance" in Schedule A of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

"Outstanding Tranche Collateral Balance"

means, as of the related date of calculation, with respect to the Receivables
forming part of the Related Tranche Collateral for any Tranche, the aggregate
Outstanding Balance of all such Receivables forming part of such Related Tranche
Collateral on such day less the aggregate principal balance of all Defaulted
Receivables forming part of such Related Tranche Collateral on such day. With
respect to any calculation of the covenants set forth in clauses (u) through (x)
of Section 7.2.1, the related date of calculation shall be the last day the
immediately preceding Monthly Period.



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Principal Collections"

means, with respect to each Monthly Period, all Collections in respect of
principal paid by or on behalf of an Obligor.



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Principal Shortfall"

means, for each Payment Date, an amount equal to the excess (if any) between (i)
the Aggregate Loan Balance as of the last day of the immediately preceding
Monthly Period after giving effect to Principal Collections and Recoveries
applied according to Section 8.1(d) on the current Payment Date and (ii) the
Target Loan Balance.



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Recoveries"

means, with respect to any Receivable that has become a Defaulted Receivable,
all monies collected by E- Loan, Inc., the Servicer, the Borrower or the
Administrator (from whatever source, including but not limited to proceeds of a
deficiency balance or insurance proceeds) on such Defaulted Receivable, net of
any expenses incurred by the Servicer in connection therewith and any payments
required by law to be remitted to the Obligor
.



the defined term "Servicing and Custodian Fee" in Schedule A of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:

"Servicing and Custodian Fee"

has the meaning attributed to such term in the Servicing and Custodian
Agreement, and which, in any event shall not exceed on each Payment Date an
amount equal to the product of (i) 0.50%, (ii) 1/12 and (iii) the Aggregate
Outstanding Balance as of the last day of the immediately preceding Monthly
Period.



Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Servicing Fee Savings Amount" means, for each Payment Date, an amount equal to
the excess (if any) of (a) the product of (i) 0.50%, (ii) 1/12 and (iii) the
Aggregate Outstanding Balance as of the last day of the immediately preceding
Monthly Period over (b) the amount of the Servicing and Custodian Fee actually
paid to the Servicer (and the Custodian, if applicable) on such Payment Date
pursuant to the Servicing and Custodian Agreement.

Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Shared Distribution Receivables"

means all Receivables representing the first $800,000,000 of Receivables that
have not become Defaulted Receivables (based on Original Tranche Collateral
Balance) and have been pledged under the Credit Agreement.



clause (d) of the defined term "Sold Assets" in Schedule A of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:

(d) any agreements in connection with a person-to-person transaction, a Dealer,
an Eligible Non-Franchise Dealer or manufacturer of a Financed Vehicle to the
extent any such agreement relates to such Financed Vehicle and any payments,
income and proceeds from recourse to person-to-person transaction, Dealers,
Eligible Non-Franchise Dealers or manufacturers with respect to the Receivables;
and

Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Target Loan Balance"

means, for each Payment Date, the product of (x) the Aggregate Outstanding
Balance as of the last day of the immediately preceding Monthly Period and (y)
if no Trigger Event has occurred and is continuing, then Ninety-Nine and
One-Half Percent (99.5%) or, if a Trigger Event has occurred and is continuing,
then Ninety-Eight and One-Half Percent (98.5%).



clause (iii) of the defined term "Termination Date" in Schedule A of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

(iii) [reserved],

Schedule A of the Existing Credit Agreement shall be amended and supplemented by
adding the following defined term in appropriate alphabetical order:

"Trigger Event"

means (i) a 30+ Day Delinquency Trigger Event or (ii) a Cumulative Net Loss
Trigger Event.



the defined term "Vehicle" in Schedule A of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

"Vehicle"

means a new or used motorcycle, passenger automobile, sport utility vehicle,
light-duty truck, van or minivan which has been purchased or financed by an
Obligor pursuant to the provisions of a Contract.



Schedule J of the Existing Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Schedule J.

the Existing Credit Agreement is hereby amended and supplemented by adding
Schedule I-a in appropriate order and in the form attached hereto as I-a.

the Existing Credit Agreement is hereby amended and supplemented by adding
Exhibit 1 in the form attached hereto as Exhibit 1.

Conditions Precedent

. The effectiveness of this Amendment is subject to (a) the due authorization,
execution and delivery by the parties hereto of this Amendment (including,
without limitation, the acknowledgment and agreement by Systems & Services
Technologies, Inc.) and (b) the due authorization, execution and delivery by the
parties to the Third Amendment to the Loan Agreement, dated July 14, 2003,
between E-Loan, Inc. and Merrill Lynch Mortgage Capital Inc.



Representations, Warranties & Covenants

. The Borrower hereby confirms that each of its representations, warranties and
covenants set forth in the Existing Credit Agreement, as amended by this
Amendment, are true and correct as of the date first written above with the same
effect as though each had been made as of such date, except to the extent that
any of such representations, warranties or covenants expressly relate to earlier
dates. Except as expressly amended by the terms of this Amendment, all terms and
conditions of the Credit Agreement and the other Credit Documents shall remain
in full force and effect and E-Loan and the Borrower hereby ratify their
respective obligations thereunder.



The Borrower confirms that as of the date hereof its obligations under the
Existing Credit Agreement, as amended by this Amendment, and the other Credit
Documents are in full force and effect and are hereby ratified. The Borrower
represents and warrants that (i) the Termination Date has not occurred and no
Pending Event of Default or Event of Default has occurred, (ii) it has the power
and is duly authorized to execute and deliver this Amendment, (iii) this
Amendment has been duly authorized, executed and delivered and constitutes the
legal, valid and binding obligation of it enforceable against it in accordance
with its terms, (iv) it is and will continue to be duly authorized to perform
its obligations under this Amendment and the other Credit Documents, (v) the
execution, delivery and performance by it of this Amendment does not and will
not require any consent or approval, which has not already been obtained, from
any Governmental Authority, equity owner or any other Person, and (vi) the
execution, delivery and performance by it of this Amendment shall not result in
the breach of, or constitute a default under, any material agreement or
instrument to which it is a party.

Severability

. Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Amendment or affecting the validity or enforceability of such
provision in any other jurisdiction.



Governing Law

. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES;
PROVIDED
, THAT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL
APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



Miscellaneous

.



The parties hereto hereby agree that the amendments set forth in this Amendment
shall be incorporated into the Existing Credit Agreement. This Amendment
constitutes the entire agreement concerning the subject matter hereof and
supercedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

Any reference to the Existing Credit Agreement from and after the date hereof
shall be deemed to refer to the Existing Credit Agreement as amended hereby,
unless otherwise expressly stated.

This Amendment shall be binding upon and shall be enforceable by parties hereto
and their respective successors and permitted assigns.

This Amendment may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original but all of which shall
constitute together but one and the same agreement.

The headings appearing in this Amendment are included solely for convenience of
reference and are not intended to affect the interpretation of any other
provision of this Amendment.

Perfection Opinion

. The Borrower acknowledges and agrees that (x) the Lender may require an
opinion of counsel, in form and substance satisfactory to the Lender and its
counsel, that all filings, registrations and recordings to perfect the security
interest of the Lender in the Collateral in all offices and in all jurisdictions
where required by applicable law to do so have been duly made on a timely basis
(the "Perfection Opinion"), and (y) although the Lender is not requiring
delivery of a Perfection Opinion in connection with the extension of the
Commitment Termination Date pursuant to this Amendment, no course of dealing
shall be implied and the Lender, without prejudice, reserves the right to
require such Perfection Opinion.



Section 4.2(h) of Contribution and Sale Agreement

. The parties hereby agree that Section 4.2(h) of the Contribution and Sale
Agreement is hereby deleted in its entirety.



[signature page follows.]



IN WITNESS WHEREOF

, the parties have caused this Amendment to be executed by their respective
officers thereunto duly authorized as of the day and year first above written.



E-LOAN AUTO FUND ONE, LLC,

as Borrower


By:____/s/__________________________
Name: Matt Roberts
Title: Treasurer


E-LOAN, INC.


By:___/s/___________________________
Name: Joseph J. Kennedy
Title: President


MERRILL LYNCH BANK USA, as Lender


By:___/s/___________________________
Name: Joseph Magnus
Title: Director



ACKNOWLEDGED AND AGREED:

SYSTEMS & SERVICES TECHNOLOGIES,
INC.

, as Servicer and Custodian


By:___/s/___________________________
Name: Joseph Booz
Title: EVP/Secretary



* Exhibits and schedules have been omitted in accordance with Item 601 of
Regulation S-K, and will be provided upon request.




--------------------------------------------------------------------------------


